 
Exhibit 10.2




November 2, 2006


Answers Corporation
237 West 35th Street
Suite 1101
New York, NY 10001
Attn: Robert S. Rosenschein, CEO




Re: Non-Competition Covenant


Dear Bob:


In consideration for the Purchase Price paid for the Transferred Assets by
Buyer, as detailed in the Asset Purchase Agreement entered into between Answers
Corporation (“Buyer”), on the one hand, and the undersigned, Interesting.com,
Inc. (“Seller”) and Chris Whitten (“Shareholder”), on the other, dated November
2, 2006 (the "Purchase Agreement"), we, the undersigned, jointly and severally,
agree and undertake as follows:


1.
Whether as principal, agent, stockholder, consultant, partner, member, or in any
other capacity whatsoever, other than on behalf of Buyer, not to (a) participate
in, engage in, or be in any manner associated with the development, publishing,
marketing, distribution, creation, licensing or sale of any venture which
competes, directly or indirectly, with Buyer's business in the area of (i)
collaborative questions and answers websites, (ii) "wiki" community website(s),
and/or (iii) any website(s) targeting the collection and editing of information
through user-generated content (the "Non-Compete Field") for a period,
commencing on the Closing Date, of (y) three (3) years for the area described in
1(a)(i) above and (z) one (1) year for the area described in 1(a)(ii) and
1(a)(iii) above, unless otherwise agreed between the parties in writing; or (b)
interfere with the business of Buyer or approach, contact, or solicit Buyer’s
users in connection with a purpose within the Non-Compete Field. In the event
that the provisions of this Section 1 are deemed to exceed the time, geographic,
or scope limitations permitted by applicable law, then such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable law.
2.
Each of the undersigned acknowledges and agrees that the provisions of this
Non-Competition Covenant are (a) a condition of and inducement for Buyer
entering into the Purchase Agreement, and (b) intended to preserve the value of
the Transferred Assets being acquired by Buyer pursuant to the Purchase
Agreement. Additionally, each of the undersigned acknowledges and agrees that
the provisions of this Non-Competition Covenant are reasonable with respect to
the scope of restriction and duration and are reasonably necessary to protect
the value of the Transferred Assets because, among other things, (i) Seller and
Buyer are engaged in a highly competitive industry, (ii) Shareholder is
receiving significant consideration in connection with the Purchase Agreement.
3.
By signing this Non-Competition Covenant, each of the undersigned undertakes to
refrain from investing in the Non-Compete Field in excess of 5%, via a
beneficial interest of any entity or venture. For the avoidance of doubt,
Shareholder's obligation pursuant to this Non-Competition Covenant shall not
apply to his ownership of Seller, provided however, that Seller restricts its
business to fields outside the Non-Compete Field.
4.
This Non-Competition Covenant shall be binding upon and inure to the benefit of
you and us, our successors and assigns.

 

--------------------------------------------------------------------------------


 
5.
Terms, which are used in this Non-Competition Covenant and are not otherwise
defined, shall have the meanings ascribed to such terms in the Purchase
Agreement.
6.
This Non-Competition Covenant shall be governed by the laws of the State of New
York without reference to rules of conflicts of law. Shareholder hereby consents
to the personal jurisdiction of the state and federal courts located in the
Southern District of New York for any action or proceeding arising from or
relating to this Non-Competition Covenant.
7.
The waiver of a breach of any term or provision of this Non-Competition
Covenant, which must be in writing, shall not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Non-Competition
Covenant.



Sincerely yours,


/s/ Chris Whitten
/s/ Chris Whitten
   
____________________
______________________
Chris Whitten
Interesting.com, Inc.



ACKNOWLEDGED AND ACCEPTED:


Answers Corporation




By: /s/ Robert S. Rosenschein
________________________


Robert S. Rosenschein, CEO


Date: November 2, 2006



--------------------------------------------------------------------------------

